DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Milad Emamian on 8/2/2022.

The application has been amended as follows: 

1. A mobile printer comprising: 
a casing configured to receive a power supply; 
a sensor configured to detect movement of the casing; 
a print head configured to discharge ink containing a thermochromic colorant; an interface configured to acquire image data; 
a controller configured to cause the ink to be discharged from the print head based on the image data acquired by the interface and the movement of the casing detected by the sensor; and 
a decolorizing device configured to couple to the casing and comprising a translucent film configured to generate heat when a voltage is applied; and 
a translucent substrate configured to be heated to a temperature at which the thermochromic colorant is decolorized by the heat generated by the translucent film.

Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between Inventions I through IV, as set forth in the Office action mailed on 4/20/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/20/22 is withdrawn.  Claims 5-12 and 16-20, directed to Inventions II through IV, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a decolorizing device configured to couple to the casing and comprising a translucent film configured to generate heat when a voltage is applied; and a translucent substrate configured to be heated to a temperature at which the thermochromic colorant is decolorized by the heat generated by the translucent film”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-12, for the same reason as discussed above for parent independent claim 1, dependent claims 2012 also contain(s) allowable subject matter.
The reason for allowance of claim 13 is the inclusion of “applying a voltage to generate heat at a translucent film when the voltage is applied; and heating a translucent substrate to a temperature by the heat generated by the translucent film to decolorize a thermochromic colorant of the ink”.  The foregoing limitation(s), when combined with the other limitations of claim 13, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 14-20, for the same reason as discussed above for parent independent claim 13, dependent claims 14-20 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Arledge et al. (US 2002/0136581 A1)
A device for placing the time and date on notepaper comprises a container, a tray within the container for holding a pad of notepaper, and means for biasing the tray upwardly. The device includes a thermal print head attached to the bottom surface of a cover for the container for printing a time and date stamp on a single sheet of paper in response to the user's removal of the sheet from the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

August 2, 2022